Name: Commission Regulation (EC) No 1062/96 of 12 June 1996 amending Regulations (EC) No 1749/95 and (EC) No 2900/95 fixing export taxes on cereal products
 Type: Regulation
 Subject Matter: plant product;  taxation
 Date Published: nan

 No L 140/28 EN Official Journal of the European Communities 13 . 6 . 96 COMMISSION REGULATION (EC) No 1062/96 of 12 June 1996 amending Regulations (EC) No 1749/95 and (EC) No 2900/95 fixing export taxes on cereal products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in the cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 16 thereof, Whereas Commission Regulation (EC) No 1749/95 of 18 July 1995 fixing an export tax in relation to products falling wihtin CN codes 1001 10 00 and 1103 11 10 (3), as amended by Regulation (EC) No 444/96 (4), fixes an export tax for durum wheat falling within CN code 1001 10 00; Whereas Commission Regulation (EC) No 2900/95 (*), as last amended by Regulation (EC) No 833/96 (6), fixes export taxes for common wheat falling within CN code 1001 90 99 and for flour of common wheat, spelt and meslin and groats and meal of common wheat and spelt falling within CN codes 1101 00 15, 1101 0090 and 1103 11 90; Whereas the conditions which led to the fixing of an export tax on flour of common wheat, spelt and meslin and on goats and meal of common wheat and spelt have not been fulfilled; whereas prices on the world market for durum wheat and common wheat have changed; whereas the level of the taxes should be adjusted to the new market situation; whereas, therefore, the export taxes on durum wheat and common wheat should be reduced; Whereas the Annexes to Regulations (EC) No 1749/95 and (EC) No 2900/95 should therefore be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1749/95 is amended as follows : 1 . The title is replaced by the following: 'fixing an export tax on products falling within CN code 1001 10 00'; 2 . The Annex is replaced by Annex I hereto. Article 2 Regulation (EC) No 2900/95 is amended as follows : 1 . The title is replaced by the following: 'fixing an export tax on products falling within CN code 1001 90 99'; 2. Article 1 is replaced by the following: Article 1 The export tax referred to in Article 15 of Regulation (EC) No 1501 /95 for products falling within CN code 1001 90 99 shall be as given in the Annex hereto.'; 3 . The Annex is replaced by Annex II hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 June 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 126, 24. 5. 1996, p. 37. (3) OJ No L 169, 19. 7. 1995, p. 21 . (4) OJ No L 61 , 12. 3. 1996, p. 20. 5 OJ No L 304, 16. 12 . 1995, p. 27. (&lt;) OJ No L 112, 7. 5. 1996, p. 13 . 13 . 6. 96 EN Official Journal of the European Communities No L 140/29 ANNEX I ANNEX CN code Export tax(in ECU/tonne) 1001 10 00 20,00' ANNEX II ANNEX CN code Export tax(in ECU/tonne) 1001 90 99 20,00'